Citation Nr: 0943410	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinea versicolor.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in June 2005, 
by the VA RO in Roanoke, Virginia, which, inter alia, granted 
service connection for tinea versicolor and assigned a 10 
percent evaluation, effective from December 20, 2004.  

A supplemental SOC (SSOC) was issued in June 2008, which 
continued and confirmed the previous evaluation.  

During the course of his appeal, the Veteran requested an RO 
hearing before a Decision Review Officer (DRO).  A VA Form 
21-4138, Statement in Support of Claim, dated in April 2007, 
indicated that he wished to cancel his hearing.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).  

Of preliminary importance, the Board notes that among the 
claims adjudicated in the June 2005 rating decision were 
entitlement to service connection for a low back disorder, an 
eye disorder, a shoulder disorder, and a feet disorder.  The 
Veteran initiated his appeal of these matters in a notice of 
disagreement (NOD), received in June 2005.  A statement of 
the case (SOC) was issued in March 2006, and he filed his VA 
Form 9, Appeal to Board of Veterans' Appeals, in May 2006.  
However, as per the April 2007 VA Form 21-4138, Statement in 
Support of Claim, the Veteran withdrew these claims; hence, 
these issues are no longer on appeal before the Board and 
have been omitted from the following discussion.  

Finally, because the claim involves a request for a higher 
rating following a grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  For the entire period of the appeal, tinea versicolor has 
been manifested by dermatitis or eczema covering no more than 
10 percent of the entire body, and has been treated with 
corticosteroids for an indeterminate duration.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for tinea versicolor have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.655, 4.1, 4.3, 4.6, 4.7, 4.118 including 
Diagnostic Code (DC) 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in December 2004, March 2005, 
March 2006, and May 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
March 2006 and May 2008 letters specifically informed the 
Veteran as to disability ratings and effective dates.  As 
noted above, the claim was readjudicated via an SSOC issued 
in June 2008.  

There was a timing deficiency with the March 2006 and May 
2008 notice letters, with respect to the notice requirements 
under Dingess because they were provided after the initial 
rating action.  Mayfield v. Nicholson.  The timing deficiency 
was remedied by the fact that the Veteran's claim was 
readjudicated by the RO in the June 2008 SSOC after proper 
VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private treatment 
records, and a VA examination report.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  




General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran. 38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria-Rating Diseases of the Skin

Under the Schedule for Rating Disabilities for Diseases of 
the Skin, DC 7806 provides:

Dermatitis or eczema.

30%	20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period; 

60%	More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

See 38 C.F.R. § 4.118, DC 7806 (2009).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he is entitled to an initial 
disability rating in excess of 10 percent for tinea 
versicolor.  Specifically, he contends that the current 
evaluation does not accurately reflect the severity of his 
disability, which has increased in severity since his claim 
was decided.  

Of preliminary importance, the June 2005 NOD, along with VA 
Form 21-4138, Statements in Support of Claim, received in 
August 2005 and April 2007, contain the Veteran's assertion 
that his disability has worsened since his most recent VA 
examination.  Further, a VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in July 2008, reflects 
the contention that the Veteran's skin condition has spread 
since his last VA examination in 2005, and that 
corticosteroids, in the form of intramuscular injections and 
topical creams, have been prescribed.  

The Court has also held that where the Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  Under 
38 C.F.R. § 3.326(a) (2009), a VA examination will be 
authorized where there is a possibility of a valid claim.  

However, the Board notes that the Veteran was scheduled for 
and failed to report to a QTC skin diseases examination in 
November 2007, and did not provide any cause for missing the 
exam.  Notice of the pending examination was sent to the 
Veteran at the appropriate address in a letter dated in 
October 2007.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a) (2009).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2009).  

VA's duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

Since the Veteran did not cooperate with VA's attempts to 
schedule a VA examination and has not provided good cause for 
his failure to respond, the Board finds no reason to remand 
for further examination.  See 38 C.F.R. § 3.655(a).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided, and 
the claim shall be rated based on the evidence of record.  

After considering the totality of the evidence of record, the 
Board finds that the criteria for an initial evaluation in 
excess of 10 percent for tinea versicolor have not been met.  

Notably, private treatment records, dated from December 1998 
to August 2000, reflect complaints of a rash on the hands, 
arms, back, and right ear, findings of scattered erythematous 
papules, dry skin, and vesicles, and diagnoses of dermatitis, 
eczema, and tinea versicolor, for which the Veteran was 
prescribed various antifungal creams and steroidal and 
nonsteroidal anti-inflammatory drugs, to include Nizoral, 
Kenalog, Naprosyn, Medrol Dose Pack, and Lac-Hydrin.  

In April 2005, the Veteran was afforded a QTC skin 
examination.  Here, he reported a history of a recurrent body 
rash in the form of a fungal infection on his chest, abdomen, 
and occasionally shoulders and neck, which had been present 
off and on since 1994 or 1995.  He endorsed symptoms of 
blotchy skin, occurring every 2 or 3 months with some 
crusting and minimal itching, and denied experiencing oozing, 
ulceration, and shedding.  The examiner noted that the 
Veteran had been prescribed some topical antifungal creams, 
and some medications to control his symptoms, but did not 
specify which were prescribed or the duration of use.  

Physical examination results included findings of patches of 
tinea versicolor present on the pectoral area, the upper 
abdomen, the upper deltoid area, and on the back, accounting 
for about 10 percent of the total body surface area and on 
the exposed areas.  The examiner observed that the tinea 
versicolor was hard to see, and noted that as the Veteran 
used antifungal creams on the area, the condition was almost 
gone and not very clearly visible.  The examiner noted that 
there was no ulceration, exfoliation, crusting, tissue loss, 
induration, flexibility, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion.  The Veteran was 
diagnosed with tinea versicolor.  The examiner noted that the 
Veteran's disorder was treated with antifungal topical cream 
with good response to his rash, and opined that there was no 
functional impairment or disability.  

Significantly, a VA Form 21-4138, Statement in Support of 
Claim, received in August 2005, contains a private 
physician's statement addressing the Veteran's skin disorder.  
Here, the private physician noted that the Veteran has been 
evaluated for generalized maculopapular rash of undetermined 
etiology, possibly allergic.  The physician indicated that 
the Veteran responds to intramuscular injections of steroids 
followed by oral Prednisone, a corticosteroid, and that on a 
few occasions he responded to Nizoral cream, an antifungal 
cream.  

Based on a review of all evidence of record, the Board finds 
that the Veteran's tinea versicolor warrants no more than a 
10 percent evaluation under 38 C.F.R. § 4.118, DC 7806.  The 
record indicates that the Veteran's skin disorder covers no 
more than 10 percent of the total body surface area, and none 
of the exposed areas.  Moreover, although treatment records 
generally reveal that he has been prescribed antifungals, 
steroids, and corticosteroids, there is no evidence that 
addresses the duration of any intermittent systemic therapy 
with corticosteroids.  Hence, the Board notes that the rating 
criteria for a 30 percent evaluation, which calls for 
evidence that demonstrates that the condition covers 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, has not been 
met.  

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for tinea versicolor, and the claim 
for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  As 
the criteria for the next higher, 30 percent, rating were not 
met during this period, it logically follows that the 
criteria for the maximum rating of 60 percent likewise are 
not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current skin disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  In 
fact, during the April 2005 VA examination, the Veteran 
reported that his skin disorder caused him no functional 
impairment and no lost time from work.  

There is also no indication that this disorder has 
necessitated any period of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  


ORDER

An initial rating in excess of 10 percent for tinea 
versicolor is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


